Martin, J.
delivered the opinion of the court. The plaintiff, a purchaser at a sheriff’s sale, gave a twelve month bond, which she now seeks to have cancelled on the ground *48that she acquired no title, the judgment on which the execution issued being void. There was judgment against her, and she appealed.
West'n Dis’ct
August, 1826.
Isaac L. Baker & Joshua Baker for the plaintiff, Brownson in propria persona, for the defendant.
It is not alleged that she is sued and disturbed in her possession, and this case cannot be distinguished from that of Abat vs. Casteres, 3 vol. 220, in which we held that the purchaser at a sheriff's sale cannot refuse payment on the ground he acquired no title, unless he shews he was evicted. See also Tabor vs. Johnson & al. id. 674.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.